REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 10 August 2022 are persuasive.  The following limitations in independent claim 1 including: “generating… an address associated with an image, the address being generated to embed a parameter that indicates a count of image portions for representing a particular version of the image; acquiring… a request from a client device for an instance of the image, the request including the address that embeds the parameter; determining, by the computing system, whether a predefined version of the image is stored at an edge server, the predefined version of the image utilizing a predefined quantity of image portions to represent the image, wherein the predefined quantity of image portions includes a set of one or more progressive image scans; determining, by the computing system, a subset of the set of one or more progressive image scans for the particular version of the image based on the count of image portions indicated by the parameter and based on the predefined quantity of image portions; and generating…  the particular version of the image based on at least a portion of the predefined version of the image and based on the subset.” in addition to the other limitations in the claim are neither anticipated nor obvious over the prior art on record. Therefore, for the above reasons, the claim is allowed. Claims 11 and 16 are substantially similar to claim 1 and are allowed for the same rationale and reasoning. The dependent claims are allowed at least based on their dependency from the allowed claim.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168